In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-17-00344-CV
                            ____________________

                    IN THE INTEREST OF R.B. AND M.B.

_______________________________________________________              ______________

                    On Appeal from the 317th District Court
                           Jefferson County, Texas
                         Trial Cause No. C-226,333
________________________________________________________              _____________

                           MEMORANDUM OPINION

      In this parental-rights-termination case, the trial court terminated Mother’s

and Father’s parental rights to R.B. and M.B.1 after Father failed to appear and a jury

found that Mother’s parental relationship with the children should be terminated.

After the trial court rendered judgment, Mother perfected her appeal. Subsequently,

the court-appointed attorney representing Mother in her appeal filed an Anders brief.

See Anders v. California, 386 U.S. 738 (1967); see also In re L.D.T., 161 S.W.3d
1
        We use the initials of the minors and refer to their parents as Mother and
Father to protect the minors’ identities. See Tex. R. App. P. 9.8.

                                          1
728, 731 (Tex. App.—Beaumont 2005, no pet.) (holding that Anders procedures

apply in parental-rights termination cases). In the brief, Mother’s appellate attorney

indicated that he had reviewed the record, and that he could find no non-frivolous

argument that could be raised to challenge the trial court’s ruling terminating

Mother’s rights to R.B. and to M.B.

      In our opinion, the brief filed by Mother’s court-appointed attorney complies

with the requirements established for the filing of an Anders brief. The brief presents

the attorney’s professional evaluation of the record, and the brief explains why no

arguable grounds exist that would allow counsel to file a brief seeking to reverse the

judgment terminating Mother’s parental rights. See In re D.D., 279 S.W.3d 849, 850

(Tex. App.—Dallas 2009, pet. denied). Mother’s appellate attorney also represented

to the Court that he provided Mother with a copy of the Anders brief, that he notified

Mother of her right to file a pro se brief, and that he provided Mother with a copy of

the record from the trial.

      After counsel filed the Anders brief, we notified Mother, by letter, that she

had the right to file a pro se response, and that her response was due by December

13, 2017. Although given the opportunity to file a response, our records show that

Mother did not do so. Our records also show that the Texas Department of Family




                                          2
and Protective Services filed a response indicating that it would not file a brief in the

appeal unless we requested that it do so.

      In response to the Anders brief filed in Mother’s appeal, we have

independently evaluated the record of the trial that resulted in the termination of

Mother’s parental rights to two of her children in order to determine if arguable

grounds exist that might support a decision to reverse the judgment the trial court

rendered following the trial. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); see In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no

pet.). After independently reviewing the record from the trial, we conclude that no

arguable grounds exist to support an appeal from the trial court’s judgment, and we

conclude that Mother’s appeal is frivolous. See In re K.R.C., 346 S.W.3d at 619; In

re D.D., 279 S.W.3d at 850.

      Accordingly, we affirm the final judgment. We deny the motion to withdraw

filed by Mother’s court-appointed appellate attorney because an attorney’s duty

extends through the exhaustion or waiver of all appeals. See Tex. Fam. Code Ann. §

107.016(3)(B) (West Supp. 2017); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016).

Should Mother desire to pursue an appeal to the Supreme Court of Texas, counsel

may satisfy his obligations to Mother “by filing a petition for review that satisfies

the standards for an Anders brief.” In re P.M., 520 S.W.3d at 27-28.

                                            3
      AFFIRMED.




                                                 _________________________
                                                      HOLLIS HORTON
                                                           Justice


Submitted on December 27, 2017
Opinion Delivered January 18, 2018

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       4